Citation Nr: 0619050	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to accrued benefits.

(Vacatur of an April 14, 2006 Board decision regarding the 
appellant's claim for accrued benefits is the subject of a 
separate Board of Veterans Appeals decision issued this same 
date.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.  The veteran died in June 1998 and the 
appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1.  A November 1999 rating action granting the veteran 
service connection for multiple sclerosis was voided based on 
the appellant's notification to VA in December 1999 that the 
veteran had died in June 1998.

2.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, on VA Form 21-534, was received in 
December 1999, which is over one year after the veteran's 
death.


CONCLUSION OF LAW

The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision on claim for VA benefits.  

The appellant has not been given a letter regarding the 
requirements of the VCAA.  However, in several statements, 
the appellant and her representative have noted that no 
application for accrued benefits was submitted within one 
year of the veteran's death.  As will be discussed below, VA 
law requires that such an application must be submitted 
within one year of the veteran's death.  The appellant has 
been informed of this requirement in the December 2003 rating 
decision and by statement of the case in March 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her of to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

The veteran died on June [redacted], 1998.  A claim of entitlement to 
service connection for multiple sclerosis was pending at the 
time of his death.  A November 1999 rating decision granted 
entitlement to service connection for multiple sclerosis, 
rated 100 percent disabling; loss of use of both hands and 
lower extremities; urinary incontinence; special monthly 
compensation; aid and attendance; special housing assistance; 
and automobile and adaptive equipment, beginning in September 
1994.  However, that rating action was voided and the rating 
action not promulgated due to the veteran's death.  See 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994) (a claim does 
not survive the claimant's death).

Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child, 
on VA Form 21-534, was received in December 1999.  In a 
September 2003 decision, the Board granted entitlement to 
service connection for cause of the veteran's death and 
Dependents' Educational Assistance (DEA) benefits under 38 
U.S.C. Chapter 35.

The veteran's widow acknowledges that she did not submit an 
application for accrued benefits within one year of the date 
of her husband's death.  However, she correctly points out 
that there was no award of benefits within one year of her 
husband's death, as it took many years from the initial 
application for service connection for the VA to award 
service connection for multiple sclerosis.  As soon as she 
received notice of the November 1999 rating decision granting 
service connection for multiple sclerosis, which was voided 
due to the veteran's death, she immediately applied for 
accrued benefits.  Therefore, she maintains that she should 
not be punished for the VA's failure to grant the service 
connection claim while her husband was alive or within one 
year of his death.  The appellant and her representative 
argue that the one-year requirement is not applicable in this 
case as no benefit was granted within one year of the 
veteran's death, so there were no benefits to apply for 
during this period.  

Additionally, the appellant maintains that based on an 
archived Board decision, which cites Quarles v. Derwinski, 3 
Vet. App. 129 (1992) and Servello v. Derwinski, 3 Vet. App. 
196 (1992), her application for accrued benefits must be 
considered timely.  She contends that the archived Board 
decision and cited cases provide that she should have been 
given a year from the date the VA sent her the appropriate 
application form for accrued benefits to submit her claim, 
not a year from the date of the veteran's death.  The 
appellant points out that 38 C.F.R. § 3.150(a) requires, that 
upon notice of a veteran's death, that VA provide a surviving 
spouse with the application form for dependency and indemnity 
compensation (DIC) and accrued benefits.  She further asserts 
that VA was notified of the veteran's death, immediately 
following his death, and that the failure of VA to provide 
her with the required application form at that time, 
precludes VA from requiring her to file a claim for accrued 
benefits prior to one year after issuance of the required 
application form to her.

In December 2004, the appellant submitted three documents to 
support her assertion that VA had been notified immediately 
following veteran's death.  First was an undated letter from 
the Graziano Funeral Home which states that a VA Form 21-2008 
flag application had been mailed at the Post Office, and that 
the appellant was presented a flag at the funeral service.  
Second was a July 1998 letter from the Social Security 
Administration stating that the appellant's application for a 
lump-sum death benefit had been received.  Third was a July 
1998 Commonwealth of Pennsylvania Department of Military 
Affairs Record of Burial Place of Veteran.

While the appellant asserts that the archived Board decision 
supports her claim, the Board notes that it is a well-
established doctrine of veterans' law that decisions of the 
Board have no precedential value.  See 38 C.F.R. § 20.1303.  
Furthermore, the Board does not find that Quarles or Servello 
are pertinent to the appellant's claim.  Both of these cases 
deal with the effective date for an increased rating, and 
what may be considered an informal claim.  In contrast, the 
appellant's claim concerns the timeliness of an initial claim 
for benefits.  Additionally, the appellant does not claim, 
and the record does not show, that the appellant submitted an 
informal claim for accrued benefits prior to December 1999.

Regardless, the record does not support the appellant's claim 
that VA received prompt notice of the veteran's death.  
Contrary to the funeral director's statement, there is no VA 
Form 21-2008, Application for United States Flag For Burial 
Purposes, in the claims file indicating that the appellant 
had applied to VA for a flag due to the veteran's death.  
With respect to the documents from the Social Security 
Administration and the Commonwealth of Pennsylvania 
Department of Military Affairs, these agencies are unrelated 
to VA and notice to those agencies cannot be considered 
notice to VA.  The fact that the RO continued to consider the 
veteran's claim for entitlement to service connection for 
multiple sclerosis for over 17 months after his death is a 
clear indication that VA had  not been notified of the 
veteran's death.  As noted above, the appellant was sent the 
appropriate application form for DIC and accrued benefits as 
soon as notice of his death was received by VA in December 
1999.  Consequently, the Board finds that the requirement of 
38 C.F.R. § 3.150(a) that a surviving spouse be provided the 
appropriate application form was met, and that the issuance 
of that form was timely based on the information that had 
been provided to VA.

As relevant here, applications for accrued benefits must be 
received within one year after the date of the veteran's 
death.  38 U.S.C.A. § 5121(c).  For claims filed for death 
benefits, a specific claim in the form prescribed by the 
Secretary must be filed for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.152(a).

Even if an appellant was unaware of the requirement that a 
claim for accrued benefits be submitted within one year after 
the veteran's death, the Court has held that alleged 
ignorance can not be used as an excuse for failure to follow 
a promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the Court noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.

Although the Board sympathizes with the appellant's 
complaints; the Board is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
considered all arguments advanced by the appellant and her 
representative.  The Board, however, must decide this case 
based on the applicable laws and regulations that are 
pertinent to the facts of this case.  There is no VA law or 
regulation which would allow the Board to void the one-year 
filing requirement associated with claims for accrued 
benefits.  Because the appellant's claim for accrued benefits 
was filed over one year after the veteran's death, the claim 
must be denied.  The claim for accrued benefits is denied due 
to the absence of legal merit, or the lack of entitlement 
under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to accrued benefits is denied, as a matter of 
law.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


